DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-8 and 10-18 are pending in the present application.

Withdrawn Rejections
The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of the claim amendments to replace “at least one pheromone synergizing compound” with “ethyl acetate or isoamyl acetate”.
The rejection of claims 1 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the claim amendments to define the percentages as based on the formulation in claim 1, and to delete the examples in claim 4. 
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Guerret et al. (EP 3 187 046 A1; English translation provided herein) in view of Lee et al. (KR 20170128993 A), Edde et al. (Annals of the Entomological Society of America, 2011), Vieira (US 6,896,196) and Said et al. (Journal of Chemical Ecology, 2005) is hereby withdrawn in view of the argument that Guerret et al. teach solid formulations, and also teach away from the use of organic solvents.

Claim Objections
Claim 5 is objected to because of the following informalities:  ferrugineol is recited twice.  It is recommended to delete the second recitation, or amend it to state ferrugineone.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 5 states sordidin as well as sordinin.  Sordidin is the compound with the chemical name (1S,3R,5R,7S)-1-ethyl-3,5,7-trimethyl-2,8-dioxabicyclo[3.2.1]octane and is a natural product found in Cosmopolites sordidus.  The examiner is unfamiliar with the compound sordinin.  Therefore, it is unclear what is intended by the compound sordinin.
Claim 5 also recites the term “mole pheromone”.  It is unclear from the instant claims and specification if this is a type of insect pheromone, or if it is from the mole animal from the family Talpidae.  Regardless of the interpretation, it is unclear what is included in “mole pheromone”.
Instant claim 7 does not recite an active step of “applying” or how or where the formulation is applied.  It is unclear where the formulation is applied in order to protect the crop against insect pests.  It is also noted that claim 1 is not limited to “insect pheromones”.  Therefore, it is unclear whether the entire scope of claim 1 is suitable for use in the method of claim 7, or if the pheromones of claim 1 are limited to insect pheromones.
Instant claim 12 depends from claim 5 and does not clarify the pheromones in the formulation.  Therefore, claim 12 is also indefinite.  
It is recommended that claim 1 recite “An insect pheromone liquid formulation comprising… at least one insect pheromone whose boiling point…”  It is also recommended to cancel claims 4 and 11; delete “mole pheromone” and “sordinin”, and replace “ferrugineol” with “ferrugineone” in claim 5; and state “applying the formulation according to claim 1 in the proximity of the crop” in claim 7.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616   

/Mina Haghighatian/Primary Examiner, Art Unit 1616